Chapman v Faustin (2017 NY Slip Op 04238)





Chapman v Faustin


2017 NY Slip Op 04238


Decided on May 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3801 157736/15

[*1]Robert Chapman, also known as Chapman Roberts, et al., Plaintiffs-Appellants,
vPierre Daniel Faustin, et al., Defendants-Respondents.


Marc Law Associates, PLLC, New York (Patrick Marc of counsel), for appellants.
Gage Spencer & Fleming LLP, New York (Joseph B. Evans of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered February 25, 2016, which granted defendants' motion to dismiss the amended complaint, unanimously affirmed, without costs.
The motion court properly dismissed the amended complaint on res judicata grounds (Matter of Josey v Goord, 9 NY3d 386, 389-390 [2007]). The instant action, like the small claims action brought by plaintiff Robert Chapman, seeks relief for defendants' alleged failure to render proper accounting services. That plaintiffs now seek different damages than sought in the small claims action does not alter this conclusion, as plaintiffs could have pursued all relief in a single action in the Supreme Court, but opted instead to pursue the claim in the Small Claims Part of the Civil Court, where any recovery would be capped at $5,000, "exclusive of interest and costs" (NY City Civ Ct Act § 1801). New York City Civil Court Act § 1808 does not divest the small claims judgment of its res judicata, or claim preclusion, effect (Chin v Interboro Petroleum Transporter, Inc., 28 Misc 3d 78 [App Term, 2d Dept 2010]). "[W]here a plaintiff in a later action brings a claim for damages that could have been presented in a prior . . . proceeding against the same party, based upon the same harm and arising out of the same or related facts, the claim is barred by res judicata" (Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343, 347-348[1999]). Accordingly, plaintiff's Small Claims Court judgment against defendant Pierre D. Faustin for failure to provide proper accounting services bars the instant action, even though, were plaintiff to have brought and proven his claims in Supreme Court in the first instance, he could have sought a larger award.
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2017
CLERK